Citation Nr: 0011458	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  96-27 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
from an April 1995 rating decision regarding entitlement to 
an increased rating for subacromial bursitis of the left 
shoulder, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1961 to 
September 1963.

The instant appeal arose from an April 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which granted a claim for an 
increased rating, to 20 percent, for subacromial bursitis of 
the left shoulder.  Since this claim has not been withdrawn, 
an increased rating above 20 percent remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits are awarded).


REMAND

In April 1995, the RO granted a claim for an increased 
rating, to 20 percent, for subacromial bursitis of the left 
shoulder.  The veteran was notified of his appellate rights, 
and he filed a notice of disagreement (NOD) in May 1995.  A 
statement of the case (SOC) was issued in February 1996.  In 
the SOC, the RO informed him that he must file his 
substantive appeal (VA Form 9) within 60 days from the date 
of the SOC or within the remainder, if any, of the one-year 
period from the date of the rating decision.  In June 1996, 
he filed a VA Form 9.

Appellate review is initiated by an NOD and is completed by a 
substantive appeal filed after an SOC has been furnished to 
the appellant.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. 
§ 20.200 (1999).  An NOD must be filed within one year from 
the date that the agency of original jurisdiction, the RO 
here, mails the notice of the determination.  38 U.S.C.A. 
§ 7105(b) (West 1991); 38 C.F.R. § 20.302(a) (1999).  A 
substantive appeal must be filed within 60 days from the date 
that the RO mails the SOC to the appellant or within the 
remainder of the one year period from the date of mailing the 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b) (1999).

Thus, applying the facts of this case to the regulations that 
grant the Board jurisdiction, the veteran must have submitted 
a substantive appeal on or before April 12, 1996, which is 
one year from the date he was informed of the April 1995 
rating decision.  This is the later date between the 60-day 
period following the issuance of the SOC and the one-year 
period following the issuance of the rating decision.  See 
38 C.F.R. § 20.302(b) (1999).  Thus, it appears the June 1996 
VA Form 9 would not be a timely substantive appeal.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that the Board may not, sua 
sponte, decline jurisdiction when a veteran fails to timely 
file an NOD.  Marsh v. West, 11 Vet. App. 468 (1998).  The 
Court found that for the Board to decline jurisdiction 
without first providing the veteran with notice and an 
opportunity to be heard would violate due process rights.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
finds that a reasonable analogy can be drawn where the 
appellant did not apparently file a timely substantive 
appeal.

In light of the recent Court decision in Marsh, the Board has 
no choice but to REMAND this claim to the RO for the 
following action:

The RO should furnish the veteran with a 
supplemental statement of the case (SSOC) 
on the issue of the timeliness of the 
substantive appeal of the April 1995 
rating decision as to the issue of an 
increased rating for subacromial bursitis 
of the left shoulder.  The SSOC should 
contain a summary of the pertinent facts 
and a summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1999).  After 
affording the appropriate period for 
response, the appeal should be returned 
to the Board for continuation of 
appellate review.

This REMAND is for the purpose of clarifying a procedural 
defect.  No action is required of the veteran until he is 
otherwise notified by the RO.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the matter addressed in this case.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




